Citation Nr: 1719513	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a brain tumor.

2.  Entitlement to service connection for seizures as secondary to brain tumor.     


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this case in December 2011 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but these claims must be remanded again to ensure that all due process requirements are satisfied. 

The AOJ must review additional pertinent evidence and then readjudicate the claims.  Specifically, prior to transfer of the record to the Board, additional private and VA treatment records were associated with the claims file.  The VA treatment records include an April 2016 notation by a treating physician stating that the Veteran's belief that his brain tumor (astrocytoma) is related to exposure to contaminated water at Camp Lejeune "seems reasonable," as the Veteran had friends who also were stationed at Camp Lejeune and developed brain tumors.  The AOJ has not yet addressed this pertinent evidence in a subsequent adjudication.  Consequently, this claim must be remanded for the AOJ to consider this evidence in the first instance.  See 38 C.F.R. § 19.37(a) (2016).  

The Board will defer a decision on the claim for seizures at this time, as it is dependent on resolution of the claim for residuals of a brain tumor.  

Accordingly, the case is REMANDED for the following action:

1.  Review the evidence added to the claims file since the March 2015 supplemental statement of the case (SSOC) was issued, including the April 2016 notation in the VA treatment records stating that the Veteran's belief that his brain tumor (astrocytoma) is related to exposure to contaminated water at Camp Lejeune "seems reasonable," as he had friends who also were stationed at Camp Lejeune and developed brain tumors. 

2.  Then, after completing any other development that may be indicated based on the above directed review of evidence, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




